Worden, J.
This was an action by the appellants, against the appellee, to recover the possession of certain real estate, commenced before á justice of the peace, and taken by appeal to the Circuit Court. The action was dismissed in the Circuit Court, for want of jurisdiction in the justice. The plaintiffs excepted, and appeal to this Court.
The appellants contend that the justice had jurisdiction under the provisions of 2 R. S. 1852, chap. 4, p. 490. Under this statute, the relation of landlord and tenant must exist between the parties; or the defendant must have made unlawful or forcible entry into the land, and either peaceably or forcibly detain the same; or, having peaceably obtained the *212possession, he must unlawfully and forcibly keep the same; otherwise the justice has no jurisdiction.
8. W. Short, for appellants.
A. B. Carlton, for appellee.
In the case before us, it does not appear that the relation of landlord and tenant exists, whereby the defendant woiild be estopped from denying the plaintiff’s title; nor does it appear that the original entry was either forcible or unlawful; nor that the defendant unlawfully and forcibly detains the land. Hence the justice had no jurisdiction, and the action was correctly dismissed.
Per Curiam.
The judgment is affirmed, with costs.